The corpus delicti was proven. The defendant's familiarity with the surroundings, his proximity at the time, the circumstance of his wearing rubber boots, and the fact that one of the guilty parties wore rubber boots at the time of the commission of the crime, coupled with the unexplained flight of defendant when charged with the crime, were sufficient facts to submit the question of defendant's guilt to the jury. The general charge was properly refused.
Charge 3 was invasive of the province of the jury, and was properly refused.
The court properly admitted evidence tending to prove the corpus delicti. *Page 409 
There is no error in the record, and the judgment is affirmed.
Affirmed.